Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144498 & (44)                                                                                       Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  HAROLD BROWN and NORMA BROWN,                                                                           Brian K. Zahra,
           Plaintiffs-Appellants,                                                                                    Justices


  v                                                                SC: 144498
                                                                   COA: 298994
                                                                   Ogemaw CC: 08-656968-NH
  DAVID BURK, M.D., RICHARD WACKSMAN,
  M.D., and BAY EYE CARE CENTER, PC,
              Defendants-Appellees,
  and
  CHARLES ZENZEN, M.D.,
             Defendant.
  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the October 27, 2011 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2012                       _________________________________________
         d0618                                                                Clerk